Citation Nr: 1449303	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-44 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for degenerative joint disease of the right knee due to previous medial meniscectomy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted the Veteran's claim for entitlement to service connection for degenerative joint disease of the right knee, and assigned a 30 percent evaluation effective December 21, 2007.  

The Veteran underwent a total knee replacement in November 2011.  In a November 2011 rating decision, the RO assigned a temporary evaluation of 100 percent effective November 7, 2011 based on surgical treatment necessitating convalescence of one month.  A 100 percent evaluation was continued for an additional year, and the Veteran's right knee evaluation was returned to 30 percent effective January 1, 2013. 

A hearing was held on January 6, 2012, by means of video conferencing equipment with the appellant in Columbia, South Carolina, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To procure outstanding VA treatment records, provide the Veteran with contemporaneous VA examination, and adjudicate an associated claim for TDIU.

The Veteran contends that he is entitled to an initial disability rating in excess of 30 percent for degenerative joint disease of the right knee.

As an initial matter, the Board notes that records of VA treatment between August 2010 and November 2011 appear to be missing from the claims file.  On his VA Form 9, submitted in November 2011, the Veteran noted that he was using a brace and that orthopedic surgeons had told him the right knee should be replaced.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  These records are particularly relevant, as the Veteran underwent total knee arthroplasty in November 2011.  Also, the most recent VA treatment record in the claims file dates from November 2013.  On remand, all outstanding VA treatment records should be obtained and associated with the claims file.

Additionally, the Board notes that the most recent VA examination was provided in April 2010.  As noted previously, the Veteran underwent a total knee arthroplasty subsequent to the date of the last VA examination.  An April 2013 treatment record from the Asheville VA Medical Center (VAMC) noted that the Veteran had significant hyperflexion injury following a fall, several days prior, where he landed on his right kneecap.  

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the medical evidence described above, on remand, an additional VA examination should be ordered to document the current severity and manifestations of the Veteran's right knee disability.  38 C.F.R. § 3.159(c)(4) (2014).
Accordingly, the case is REMANDED for the following action:

1.  Request all VA medical treatment records pertaining to the Veteran from the Asheville VAMC from August 2010 to November 2011 and from November 2013 to the present.  Any negative response should be noted in the record and the appellant notified accordingly.    

2.  Thereafter, arrange for the Veteran to undergo a VA joints examination with an appropriate medical professional to determine the current severity of his right knee disability.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

a.  The examiner must conduct full range of motion studies for the right knee and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  The examiner must then provide specific findings as to the range of motion of the right knee after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  Then, after reviewing the Veteran's complaints and medical history, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the Veteran's right knee during flare-ups should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided. 

d.  Fully describe any findings regarding the Veteran's right knee instability, including whether there is objective evidence of instability of the knee joint, locking, effusion, subluxation, or any other manifestation.  Fully discuss the frequency and severity of such instability.

A complete rationale must be provided for any opinions expressed.

3.  Thereafter, review the requested medical opinion to ensure that it is responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

4.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claim for an increased initial evaluation for the service-connected right knee disability, to include a finding as to whether a separate rating for instability is appropriate, in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

